Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on August 19, 2022, the following has occurred: claim(s) 1-20 have been previously presented. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (U.S. Patent Pre-Grant Publication No. 2019/0261956) in view of Liu (U.S. Patent Pre-Grant Publication No. 2018/0270474) in further view of Markowitz et al. (U.S. Patent Pre-Grant Publication No. 2009/0262979).
As per independent claim 1, Srinivasan discloses a system for selecting an acquisition parameter for an imaging system, the system comprising: a memory comprising instruction data representing a set of instructions (See Paragraph [0050]: Memory stores data and/or instructions.); wherein: the machine learning algorithm is represented by algorithm data which is stored in the memory and accessed by the processor (See Paragraphs [0043] and [0051]: The computing device stores data, instructions, and algorithms, which follow the process of the processor can utilize the stored data, that is stored in the memory.), and the machine learning algorithm is trained using training data comprising sets of i) an example image and ii) a prediction value, an example acquisition parameter, wherein the example acquisition parameter represents a selection by a human operator in a previous imaging procedure with a previous patient, wherein the example depth- related map is generated using sensor data obtained by a same or similar type of camera system during the previous imaging procedure (See Paragraphs [0066]-[0084]: A process is described to utilize training sets to train a preliminary enhancement model where the training set is made up of historical images that were previously acquired, and historical features can be determined from historical images as inputs for a model, as well as identifying imagining parameter identification, which the Examiner is interpreting to encompass the process of the claimed portion.), the example depth-related map including the sensor data indicative of a distance that parts of a previous patient's exterior have towards the camera system (See Paragraph[); and an output interface configured to output the acquisition parameter to be used by the imaging system (See Paragraphs [0091]-[0094]: A process is described to output a desired user setting to the interface, which the Examiner is interpreting the user setting to encompass the acquisition parameter.).
While Srinivasan teaches the system as described above, Srinivasan may not explicitly teach a camera data interface configured to access a depth-related map which is generated using sensor data from a camera system, wherein the camera system is different from the imaging system and has a field of view which overlaps at least part of a field of view of the imaging system, wherein the sensor data is obtained before an imaging procedure with a patient and the sensor data is indicative of a distance that parts of the patient's exterior have towards the camera system; and a processor configured to communicate with the camera data interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to apply a machine learning algorithm to the depth-related map to identify an acquisition parameter that at least in part defines an imaging configuration of the imaging system during the imaging procedure with the patient.
Liu teaches a system for a camera data interface configured to access a depth-related map which is generated using sensor data from a camera system, wherein the camera system is different from the imaging system and has a field of view which overlaps at least part of a field of view of the imaging system, wherein the sensor data is obtained before an imaging procedure with a patient and the sensor data is indicative of a distance that parts of the patient's exterior have towards the camera system (See Paragraphs [0120]-[0123]: A system is described that uses multiple cameras/sensors/detectors, including the image detection module and the fluorescence detection module that can capture topography information of the target object and the fluorescence detection module captures fluorescence information of the target object, which is able to determine the distance between the system and the target object, which the Examiner is interpreting the topography information to encompass a depth-related map, when combined with Srinivasan as Liu discloses in Figure 8B, an overlapping region for two separate cameras and the Examiner is interpreting the imaging system of Srinivasan to be combined with Liu to replace Camera 2.); and a processor configured to communicate with the camera data interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to apply a machine learning algorithm to the depth-related map to identify an acquisition parameter that at least in part defines an imaging configuration of the imaging system during the imaging procedure with the patient (See Paragraphs [0164] and [0241]- [0249]: The registration technique utilizes a machine learning algorithm for intensity- based or feature-based registration, which the features can be extracted from both preoperative and intraoperative image model which the Examiner is interpreting the feature registration to encompass identifying an acquisition parameter at least in part defines an imaging configuration of the imaging system during the imaging procedure with the patient as in Paragraph [0108] it is disclosed that the image detection module can be utilized during the operation and the depth- region-based-registration algorithm is able to register a plurality of images to encompass applying a machine learning algorithm to the depth related map.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Srinivasan to include depth related maps, topography information, a machine learning algorithm that is capable of registering a plurality of images to extract features, and a system that is capable of utilizing a camera and imaging system as taught by Liu which when combined with the system of Srinivasan is able to utilize topographic and depth related information to manage and identify parameters that are obtained from previous images and information. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
While Srinivasan/Liu teaches the system as described above, Srinivasan/Liu may not explicitly teach the example depth-related map including the sensor data indicative of a distance that parts of a previous patient's exterior have towards the camera system.
Markowitz teaches a system wherein the example depth-related map including the sensor data indicative of a distance that parts of a previous patient's exterior have towards the camera system (See Paragraphs [0249]-[0252]: Virtual map data can be collected based on knowing or determining relative locations of an instrument used to collect the map data points or the surface, which the Examiner is interpreting the collected data to encompass sensor data and the surface to encompass the patient's exterior.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Srinivasan/Liu to include virtual map data to identify distances before procedure as taught by Markowitz which when combined with the system of Srinivasan/Liu is able to utilize parameters for adjusting camera parameters. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan/Liu with Markowitz with the motivation of improving cost efficiency (See Background of Markowitz in Paragraph [0008]).
As per claim 2, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches further comprising a patient data interface configured to access non- image patient data of the patient, and wherein: the training data further comprises, for a given set of the training data, example non-image patient data which is of a same or similar type as the non-image patient data of the patient (See Paragraph [0092]: Context data is associated with the historical patterns of user behavior which can include time of an examination of a patient, a patient, and an environment condition.);	and the set of instructions, when executed by the processor, cause the processor to use the non- image patient data as additional input to the machine learning algorithm (See Paragraph [0092]: The historical features can be used as inputs for the model, which the Examiner is interpreting to encompass an algorithm.).
As per claim 3, Srinivasan/Liu/Markowitz discloses the system of claims 1-2 as described above. Srinivasan further teaches wherein the patient data interface is configured to access the non-image patient data from an electronic health record of the patient (See Paragraphs [0168]- [0169]: Patient information and a patient profile can be accessed from a hospital network, which the Examiner is interpreting to encompass accessing non-image patient data from an electronic health record of the patient.).
As per claim 4, Srinivasan/Liu/Markowitz discloses the system of claims 1-2 as described above. Srinivasan further teaches wherein the non-image patient data of the patient comprises at least one of: a weight of the patient; an age of the patient; a sex of the patient; a quantification of a fitness level of the patient; a disease diagnosis associated with the patient; a medication record associated with the patient; and a vital parameter record associated with the patient (See Paragraph [0169]: The patient profile includes a patient's identity and a patient's preferences, which the Examiner is interpreting	a patient's identity to encompass at least the age and sex of the patient.).
As per claim 5, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches the training data further comprises, for a given set of the training data, example geometry data which is indicative of a previous relative geometry between the camera system and the imaging system during the previous imaging procedure (See Paragraph [0120]: The historical images that are used are previously acquired images that possesses knowledge of location of the target object, as well as imaging parameters, which the Examiner is interpreting that if the imaging parameters are utilized the geometry of the capture systems would be available to the user.); and the set of instructions, when executed by the processor, cause the processor to use a current relative geometry between the camera system and the imaging system in the imaging procedure as additional input to the machine learning algorithm (See Paragraph [0128]: The processor compares the extracted feature set with a prior feature set, the algorithm can compare to determine if the prior feature set can be used or if the extracted feature set is unique to be utilized alone.).
As per claim 6, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches the example depth-related map of a given set of the training data is generated on the basis of a previous relative geometry between camera system and imaging system (See Paragraph [0120]: The historical images that are used are previously acquired images that possesses knowledge of location of the target object, as well as imaging parameters, which the Examiner is interpreting that if the imaging parameters are utilized the geometry of the capture systems would be available to the user.); the set of instructions, when executed by the processor, cause the processor to: determine a deviation between the previous relative geometry and a current relative geometry between the camera system and the imaging system in the imaging procedure (See Paragraphs [0129]-[0130]: The processor can determine whether the feature set has changed and if the feature set has changed the configuration	of the geometry has changed or has been adjusted.); if the deviation exists or exceeds a threshold, process the depth- related map to compensate for the deviation before said applying of the machine learning algorithm (See Paragraphs [0135]- [0140]: A process is described to modify the collected images if a feature change has been detected, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 7, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches the camera data interface is further configured to access image data acquired by the camera system, wherein the image data shows the patient's exterior (See Paragraph [0058]: The image data may include an image data, an input instruction from the user, and an information relating to an examination, which the Examiner is interpreting the information relating to an examination to encompass the image data shows the patient's exterior.); the training data further comprises, for a given set of the training data, example image data acquired by the previous camera system which shows the previous patient's exterior during the previous imaging procedure (See Paragraphs [0071]-[0072]: Historical images can be used that can have a desired output either image view or the anatomy, can be utilized in a training set, which the Examiner is interpreting the desired output to encompass previous patient's exterior during the previous imaging procedure.); and the set of instructions, when executed by the processor, cause the processor to use the image data as additional input to the machine learning algorithm (See Paragraph [0092]: The historical features can be used as inputs for the model which the Examiner is interpreting to encompass an algorithm.).
As per claim 8, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan may not explicitly teach wherein the system comprises the camera system, and wherein the camera system comprises at least one of: a time-of-flight camera' a light detection and ranging (LiDAR) camera; a laser detection and ranging camera (LaDAR) camera; a stereo camera, or two cameras arranged as a stereo camera; and a projector configured to project a known pattern onto the patient's exterior, thereby yielding a deformed pattern, and a camera configured to record the deformed pattern.
Liu teaches a system wherein the system comprises the camera system, and wherein the camera system comprises at least one of: a time-of-flight camera's light detection and ranging (LiDAR) camera; a laser detection and ranging camera (LaDAR) camera; a stereo camera, or two cameras arranged as a stereo camera; and a projector configured to project a known pattern onto the patient's exterior, thereby yielding a deformed pattern, and a camera configured to record the deformed pattern (See Paragraph [0181]: The system is able to utilize a time-of-flight laser range light detection and ranging (LiDAR) camera to be utilized in the system to project a laser onto the object.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Srinivasan to include a time-of-flight laser range light detection and ranging camera as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
As per claim 9, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan may not explicitly teach wherein the imaging system is a Magnetic Resonance imaging system and wherein the acquisition parameter is one of: a parameter specifying the positioning of the patient with respect to the Magnetic Resonance imaging system; a geometry acquisition parameter; a selection parameter for a pre-set protocol; a SENSE factor; a SENSE direction.
Liu teaches a system wherein the imaging system is a Magnetic Resonance imaging system and wherein the acquisition parameter is one of: a parameter specifying the positioning of the patient with respect to the Magnetic Resonance imaging system; a geometry acquisition parameter; a selection parameter for a pre-set protocol; a SENSE factor; a SENSE direction (See Paragraph [0241]: Features and landmarks can be extracted from an MRI's preoperative tomographic imaging data, which the Examiner is interpreting the extracted features and landmarks from imaging data to encompass a parameter specifying the position of the patient with respect to the MRI system as a geometry acquisition parameter.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Srinivasan to include a MRI system and a geometry acquisition parameter as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
As per claim 10, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan may not explicitly teach wherein the imaging system is an X-ray imaging system, and wherein the acquisition parameter is one of: a tube voltage; a tube current; a grid; a collimation window; and a geometry parameter of a collimator.
Liu teaches a system wherein the imaging system is an X-ray imaging system, and wherein the acquisition parameter is one of: a tube voltage; a tube current; a grid; a collimation window; and a geometry parameter of a collimator (See Paragraphs [0096] and [0224]: The imaging system can be an X-ray imaging system and that the imaging is constrained to the surface geometry that the image will be projected on, which the Examiner is interpreting the surface geometry to encompass geometry parameter of a collimator.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Srinivasan to include an X-ray system and a geometry acquisition parameter as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
As per claim 11, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan may not explicitly teach wherein the imaging system is a Computed Tomography imaging system, and wherein the acquisition parameter is one of: a power supply level; a tube current; a dose modulation; a scan planning parameter; and a reconstruction parameter.
Liu teaches a system wherein the imaging system is a Computed Tomography imaging system, and wherein the acquisition parameter is one of: a power supply level; a tube current; a dose modulation; a scan planning parameter; and a reconstruction parameter (See Paragraphs [0096] and [0224]: The imaging system can be a CT imaging system and that the imaging is constrained to the surface geometry that the image will be projected on, which the Examiner is interpreting the surface geometry to encompass scan planning parameter.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Srinivasan to include a CT imaging system and a scan planning parameter as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
As per claim 12, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches wherein the machine learning algorithm is a convolutional neural network (See Paragraph [0059]: The model can include a convolutional neural network.).
As per claim 13, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches a workstation or an imaging system comprising the system according to claim I (See Paragraph [0034]: The computing system may include a scanner, a computing device, a network, and a server, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 14, Srinivasan discloses a computer implemented method for selecting an acquisition parameter for an imaging system, wherein the acquisition parameter at least in part defines an imaging configuration of the imaging system during an imaging procedure with a patient, the method comprising: the machine learning algorithm is represented by algorithm data which is stored in the memory and accessed by the processor, and the machine learning algorithm is trained using training data comprising sets of i) an example image data and ii) as prediction value, an example acquisition, wherein the example acquisition parameter represents a selection by a human operator for use in a previous imaging procedure with a previous patient, wherein the example image data is generated on the basis of sensor data obtained by a previous camera system during the previous imaging procedure (See Paragraphs [0066]-[0084]: A process is described to utilize training sets to train a preliminary enhancement model where the training set is made up of historical images that were previously acquired, and historical features can be determined from historical images as inputs for a model as well as identifying imagining parameter identification, which the Examiner is interpreting to encompass the process of the claimed portion.); and outputting the acquisition parameter to be used by the imaging system (See Paragraphs [0091]-[0094]: A process is described to output a desired user setting to the interface, which the Examiner is interpreting the user setting to encompass the acquisition parameter when combined with the teachings as disclosed below.).
While Srinivasan teaches the method as described above, Srinivasan may not explicitly teach accessing a depth-related map which is generated on the basis of sensor data from a camera system, wherein the camera system has a field of view which includes at least part of a field of view of the imaging system, wherein the sensor data is obtained before the imaging procedure with the patient and indicative of a distance that different parts of the patient's exterior have towards the camera system; and applying a machine learning algorithm to the depth-related map to identify the acquisition parameter.
Liu teaches a method for accessing a depth-related map which is generated on the basis of sensor data from a camera system, wherein the camera system has a field of view which includes at least part of a field of view of the imaging system, wherein the sensor data is obtained before the imaging procedure with the patient (See Paragraphs [0120]-[0123]: A system is described that uses multiple cameras/sensors/detectors, including the image detection module and the fluorescence detection module that can capture topography information of the target object and the fluorescence detection module captures fluorescence information of the target object, which is able to determine the distance between the system and the target object, which the Examiner is interpreting the topography information to encompass a depth-related map.) and the sensor data indicative of a distance that different parts of the patient's exterior have towards the camera system; and applying a machine learning algorithm to the depth-related map to identify the acquisition parameter (See Paragraphs [0164] and [0241]-[0249]: The registration technique utilizes a machine learning algorithm for intensity-based or feature-based registration, which the features can be extracted from both preoperative and intraoperative image model which the Examiner is interpreting the feature registration to encompass identifying an acquisition parameter and the depth-region-based-registration algorithm is able to register a plurality of images to encompass applying a machine learning algorithm to the depth related map.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Srinivasan to include depth related maps, topography information, a machine learning algorithm that is capable of registering a plurality of images to extract features, and a system that is capable of utilizing a camera and imaging system as taught by Liu which when combined with the method of Srinivasan is able to utilize topographic and depth related information to manage and identify parameters that are obtained from previous images and information. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
While Srinivasan/Liu teaches the method as described above, Srinivasan/Liu may not explicitly teach the sensor data indicative of a distance that different parts of the patient's exterior have towards the camera system.
Markowitz teaches a method wherein the sensor data indicative of a distance that different parts of the patient's exterior have towards the camera system (See Paragraphs [0249] - [0252]: Virtual map data can be collected based on knowing or determining relative locations of an instrument used to collect the map data points or the surface, which the Examiner is interpreting the collected data to encompass sensor data and the surface to encompass the patient's exterior.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Srinivasan/Liu to include virtual map data to identify distances before procedure as taught by Markowitz which when combined with the method of Srinivasan/Liu is able to utilize parameters for adjusting camera parameters. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan/Liu with Markowitz with the motivation of improving cost efficiency (See Background of Markowitz in Paragraph [0008]).
As per independent claim 15, Srinivasan discloses a non-transitory computer-readable medium comprising transitory or non-transitory data representing instructions arranged to cause a processor system to perform a method for selecting an acquisition parameter for an imaging system, wherein the acquisition parameter at least in part defines an imaging configuration of the imaging system during an imaging procedure with a patient, the method comprising: applying a machine learning algorithm to the depth-related map to identify the acquisition parameter, wherein: the machine learning algorithm is represented by algorithm data which is stored in the memory and accessed by the processor, and the machine learning algorithm is trained using training data comprising sets of i) an example depth-related map and ii) as prediction value, an example acquisition, wherein the example acquisition parameter represents a selection by a human operator for use in a previous imaging procedure with a previous patient (See Paragraphs [0066]-[0084]: A process is described to utilize training sets to train a preliminary enhancement model where the training set is made up of historical images that were previously acquired, and historical features can be determined from historical images as inputs for a model, as well as identifying imagining parameter identification, which the Examiner is interpreting to encompass the process of the claimed portion.), wherein the example depth, related map is generated on the basis of sensor data obtained by a previous camera system during the previous imaging procedure; and outputting the acquisition parameter to be used by the imaging system (See Paragraphs [0091]-[0094]: A process is described to output a desired user setting to the interface, which the Examiner is interpreting the user setting to encompass the acquisition parameter.).
While Srinivasan teaches the computer-readable medium as described above, Srinivasan may not explicitly teach accessing a depth-related map which is generated on the basis of sensor data from a camera system, wherein the camera system has a field of view which includes at least part of a field of view of the imaging system, wherein the sensor data is obtained before the imaging procedure with the patient and the sensor data is indicative of a distance that different parts of the patient's exterior have towards the camera system; and applying a machine learning algorithm to the depth-related map to identify the acquisition parameter.
Liu teaches a computer-readable medium for accessing a depth-related map which is generated on the basis of sensor data from a camera system, wherein the camera system has a field of view which includes at least part of a field of view of the imaging system, wherein the sensor data is obtained before the imaging procedure with the patient and the sensor data is indicative of a distance that different parts of the patient's exterior have towards the camera system (See Paragraphs [0120]-[0123]: A system is described that uses multiple cameras/sensors/detectors, including the image detection module and the fluorescence detection module that can capture topography information of the target object and the fluorescence detection module captures fluorescence information of the target object, which is able to determine the distance between the system and the target object, which the Examiner is interpreting the topography information to encompass a depth-related map.); applying a machine learning algorithm to the depth-related map to identify the acquisition parameter (See Paragraphs [0164] and [0241]- [0249]: The registration technique utilizes a machine learning algorithm for intensity-based or feature based registration, which the features can be extracted from both preoperative and intraoperative image model which the Examiner is interpreting the feature registration to encompass identifying an acquisition parameter and the depth-region-based, registration algorithm is able to register a plurality of images to encompass applying a machine learning algorithm to the depth related map.).
Srinivasan/Liu teaches the computer-readable medium as described above, Srinivasan/Liu may not explicitly teach wherein the example depth-related map is generated on the basis of sensor data obtained by a previous camera system during the previous imaging procedure.
 Markowitz teaches a computer-readable medium wherein the example depth-related map is generated on the basis of sensor data obtained by a previous camera system during the previous imaging procedure (See Paragraphs [0249]-[0252]: Virtual map data can be collected based on knowing or determining relative locations of an instrument used to collect the map data points or the surface, which the Examiner is interpreting the collected data to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Srinivasan/Liu to include virtual map data to identify distances of a camera before procedure as taught by Markowitz which when combined with the system of Srinivasan/Liu is able to utilize parameters for adjusting camera parameters. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan/Liu with Markowitz with the motivation of improving cost efficiency (See Background of Markowitz in Paragraph [0008]).
As per claim 16, Srinivasan/Liu/Markowitz teaches the method of claim 14 as described above. Srinivasan further teaches the training data further comprises, for a given set of the training data, example non-image patient data which is of a same or similar type as the non- image patient data of the patient (See Paragraph [0092]: Context data is associated with the historical patterns of user behavior which can include time of an examination of a patient, a patient, and an environment condition.); and the method incudes using the non- image patient data as additional input to the machine learning algorithm (See Paragraph [0092]: The historical features can be used as inputs for the model, which the Examiner is interpreting to encompass an algorithm.).
As per claim 17, Srinivasan/Liu/Markowitz teaches the method of claim 14 as described above. Srinivasan further teaches accessing image data acquired by the camera system, wherein the image data shows the patient's exterior (See Paragraph [0058]: The image data may include an image data, an input instruction from the user, and an information relating to an examination, which the Examiner is interpreting the information relating to an examination to encompass the image data shows the patient's exterior.); wherein the training data further comprises, for a given set of the training data, example image data acquired by the previous camera system which shows the previous patient's exterior during the previous imaging procedure (See Paragraphs [0071]-[0072]: Historical images can be used that can have a desired output either image view or the anatomy, can be utilized in a training set, which the Examiner is interpreting the desired output to encompass previous patient's exterior during the previous imaging procedure.); and the method includes using the image data as additional input to the machine learning algorithm (See Paragraph [0092]: The historical features can be used as inputs for the model, which the Examiner is interpreting to encompass an algorithm.).
As per claim 17, Srinivasan/Liu/Markowitz teaches the method of claim 14 as described above. Srinivasan may not explicitly teach wherein the imaging system is a Magnetic Resonance imaging system, and wherein the acquisition parameter is one of: a parameter specifying the positioning of the patient with respect to the Magnetic Resonance imaging system; a geometry acquisition parameter; a selection parameter for a pre-set protocol; a SENSE factor; a SENSE direction.
Liu teaches a method wherein the imaging system is a Magnetic Resonance imaging system, and wherein the acquisition parameter is one of: a parameter specifying the positioning of the patient with respect to the Magnetic Resonance imaging system; a geometry acquisition parameter; a selection parameter for a pre-set protocol; a SENSE factor; a SENSE direction (See Paragraph [0241]: Features and landmarks can be extracted from an MRI' s preoperative tomographic imaging data, which the Examiner is interpreting the extracted features and landmarks from imaging data to encompass a parameter specifying the position of the patient with respect to the MRI system as a geometry acquisition parameter.). It would have been obvious to one of ordinary skill m the art before the effective filing date of the claimed to modify the method of Srinivasan to include a MRI system and a geometry acquisition parameter as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
As per claim 19, Srinivasan/Liu/Markowitz teaches the method of claim 14 as described above. Srinivasan may not explicitly teach wherein the imaging system is an X-ray imaging system, and wherein the acquisition parameter is one of a tube voltage; a tube current; a grid; a collimation window; and a geometry parameter of a collimator.
Liu teaches a method wherein the imaging system is an X-ray imaging system, and wherein the acquisition parameter is one of a tube voltage; a tube current; a grid; a collimation window; and a geometry parameter of a collimator (See Paragraphs [0096] and [0224]: The imaging system can be an X-ray imaging system and that the imaging is constrained to the surface geometry that the image will be projected on, which the Examiner is interpreting the surface geometry to encompass geometry parameter of a collimator.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Srinivasan to include an X-ray system and a geometry acquisition parameter as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
As per clam 20, Srinivasan/Liu/Markowitz teaches the method of claim 14 as described above. Srinivasan may not explicitly teach wherein the imaging system is a Computed Tomography imaging system, and wherein the acquisition parameter is one of: a power supply level; a tube current, a dose modulation; a scan planning parameter; and a reconstruction parameter.
Liu teaches a method wherein the imaging system is a Computed Tomography imaging system, and wherein the acquisition parameter is one of: a power supply level; a tube current, a dose modulation; a scan planning parameter; and a reconstruction parameter (See Paragraphs [0096] and [0224]: The imaging system can be a CT imaging system and that the imaging is constrained to the surface geometry that the image will be projected on, which the Examiner is interpreting the surface geometry to encompass scan planning parameter.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Srinivasan to include a CT imaging system and a scan planning parameter as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).

Response to Arguments
In the Remarks filed on August 19, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Srinivasan, Markowitz, and Liu does not disclose the cameras 320 and 510 have a field of view that overlaps a field of view of an imaging system. Claim 1 recites that the camera system has a field of view which includes at least part of a field of view of the imaging system. While Srinivasan discloses an imaging scanner (element 101 in Figure 1), this scanner is shown as a box, and is not shown as having any field of view. It would be impossible to determine from Srinivasan a field of view of the scanner 101, much less that such a field of view would overlap a field of view of the camera of Liu; and (2) Srinivasan is not related to the subject matter of the present claims, which is to apply a machine learning algorithm to [a] depth-related map to identify an acquisition parameter that at least in part defines an imaging configuration of the imaging system during the imaging procedure with the patient. Indeed, in Srinivasan there appears to be only a single imaging system. The skilled artisan would find no motivation to modify the imaging parameter selection system of Srinivasan by the diagnostic image fusion system of Liu – absent hindsight based on claim 1.
In response to argument (1), the Examiner does not acknowledge that the combination of Srinivasan, Markowitz, and Liu does not disclose the cameras 320 and 510 have a field of view that overlaps a field of view of an imaging system. The Examiner does not find the argument persuasive that the imaging scanner of Srinivasan does not disclose that this scanner is shown as a box, and is not shown as having any field of view. The Examiner points to Paragraph [0035] that teaches the scanner may be configured to scan a subject and acquire data relating to the subject, the scanner possesses a field of view, the field of view being the view in front of the scanner. The Examiner further points to Figure 8B of Liu as the Figure shows two cameras and a projector or laser interference module that overlap. The Examiner is interpreting the imaging system of Srinivasan to encompass the imaging system to be utilized in the place of the projector or laser interference module and the overlapping area would be the focus of the system.  The 35 U.S.C. 103 rejection(s) stand. 
In response to argument (2), the Examiner does not acknowledge that Srinivasan is not related to the subject matter of the present claims. The Examiner maintains that the combination of Srinivasan/Liu/Markowitz when combined together encompasses the Applicant’s claims as Srinivasan does disclose the utilization of image depth as disclosed in Paragraph [0180]. The Examiner maintains the rejection as it would be obvious to one of ordinary skill in the art to combine Srinivasan with Liu as a skilled artisan would be able to identify a specific area to overlap with the imaging system and the camera system by using the imaging parameters of Srinivasan. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sattler et al. (U.S. Pre-Grant Patent Publication No. 2008/0279333), describes a device that is able to scan the outer dimensions of the patient prior to the actual examination and during the examination which can be stored in a computer memory, Hayes et al. (U.S. Pre-Grant Patent Publication No. 2014/0266733), describes a patient support apparatus for observation and identification of patients, and Kuo ("Design and Calibration of Wide-Area Camera Networks"), describes a wide-area camera network that can find the spatial and temporal relationships between cameras.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626